  4:20-cr-03062-JMG-CRZ Doc # 110 Filed: 08/02/21 Page 1 of 1 - Page ID # 434




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                             4:20CR3062

      vs.
                                                           ORDER
ZHIJUN XIA,

                   Defendant.




      IT IS ORDERED that the motion to withdraw filed by Crystal Correa, as
counsel of record for the government, (Filing No. 109), is granted. Crystal Correa
shall no longer receive electronic notice in this case.

      Dated this 2nd day of August, 2021.

                                              BY THE COURT:

                                              s/ Cheryl R. Zwart
                                              United States Magistrate Judge
